     Case 4:17-cv-02092 Document 69 Filed in TXSD on 11/01/18 Page 1 of 5



                        THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

AGAPITO SARABIA, Individually and on                Case No.: 4:17-cv-02092
Behalf of All Others Similarly Situated,
                                                    Collective Action (29 U.S.C. § 216(b))

                       v.

SPITZER INDUSTRIES, INC.


   DEFENDANT SPITZER INDUSTRIES, INC.’S SUPPLEMENTAL BRIEF IN
OPPOSITION TO MOTION FOR RELIEF FROM JUDGMENT AND OBJECTION TO
              APPROVAL OF SETTLEMENT AGREEMENT

       As this Court correctly noted at the hearing, Spitzer settled this case to “buy its peace.”

The Objectors ask the Court not only to upend that peace, they ask the Court to put the

proverbial toothpaste back in the tube. Federal Rules of Civil Procedure 59 and 60 do not allow

the type of second-guessing the Objectors seek. Their motion should be denied, and the Final

Judgment should be maintained.

   1. The Court should deny the Objectors’ motion because there is no equitable way to
      unwind the Final Judgment now that Spitzer issued and many of the Plaintiffs
      cashed the settlement checks.

       This case was not settled on an individual basis. It was settled based on a collective

amount. Spitzer issued checks in compliance with the settlement agreement after the Court’s

Final Judgment was entered. Many of the Plaintiffs, other than the Objectors, cashed those

checks. Now that Spitzer has issued checks, which have largely been cashed, in compliance with

the parties’ settlement agreement, there is no equitable way to unwind the Final Judgment. This

is precisely why Rules 59 and 60 establish an extremely high threshold to unwind a final

judgment once it is entered, and why Objectors’ “Monday morning quarterbacking” fails to

satisfy that high standard. See Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004)



                                                1
      Case 4:17-cv-02092 Document 69 Filed in TXSD on 11/01/18 Page 2 of 5



(“Reconsideration of a judgment after its entry is an extraordinary remedy that should be used

sparingly.”). The Court should deny the Objectors’ attempt to second-guess the settlement

agreed to on their behalf by the lawyer they voluntarily hired. To do otherwise would establish a

very dangerous precedent for representative actions such as this one, which are so prevalent

within this District and are almost always settled and approved in a manner identical to the way

this case was settled and approved.

    2. The Court should deny the Objectors’ motion because the Objectors fail to rebut
       the legal presumption that the attorneys they hired were authorized to settle on
       their behalf.

       Mr. Ward, counsel for Objectors, stated during the hearing that “apparent authority is not

an issue in this case.” Mr. Ward could not be more incorrect. As this Court correctly noted, “an

attorney of record is presumed to have authority to compromise and settle litigation of his client,

and a judgment entered upon an agreement by the attorney of record will be set aside only upon

affirmative proof of the party seeking to vacate the judgment that the attorney had no right to

consent to its entry.” Mid-S. Towing Co. v. Har-Win, Inc., 733 F.2d 386, 390 (5th Cir. 1984)

(emphasis in original) (quoting St. Amand v. Marriott Hotel, Inc., 430 F. Supp. 488, 491 (E.D.

La. 1977), aff'd, 611 F.2d 881 (5th Cir. 1980)).1 If Objectors contend the Josephson Dunlap firm

lacked the authority to settle this case, they must prove they had no authority to do so, including

no apparent authority. Id. Objectors present no such proof, neither as to actual or apparent

authority. Given their participation in Sarabia’s lawsuit as opt-in plaintiffs, even if the Josephson

Dunlap firm or Sarabia lacked actual authority to settle and dismiss this case, there was at the



1
       Though the Mid-South Towing case held that federal common law governs an attorney’s authority to settle
       a dispute involving claims under federal law, Texas law is no different on this issue. Texas law dictates
       that “every reasonable presumption is to be indulged in favor of a settlement made by an attorney duly
       employed, and especially so after a court has recognized the settlement agreement and entered judgment on
       it.” Webb v. Webb, 602 S.W.2d 127, 129 (Tex. Civ. App.—Austin 1980, no writ).


                                                      2
      Case 4:17-cv-02092 Document 69 Filed in TXSD on 11/01/18 Page 3 of 5



very least apparent authority to settle the Objectors’ claims. See Marchese v. Sec'y, U.S. Dept. of

Interior, 409 F. Supp. 2d 763, 771 (E.D. La. 2006) (noting that “[u]nder federal common law,

apparent authority exists where the principal engages in conduct that reasonably interpreted

causes the third person to believe that the principal consents to have the act done on his behalf by

the person purporting to act for him” and finding apparent authority existed as to one plaintiff

based on the conduct of the other plaintiff) (internal quotations and citations omitted).

    3. The Court should deny the Objectors’ motion because the settlement was
       imminently fair and reasonable based on the very authorities relied on by
       Objectors.

       Lastly, the Court noted at the hearing that perhaps it should have further scrutinized the

parties’ settlement. Spitzer disagrees. The Court’s scrutiny was consistent with the level of

scrutiny that is applied by essentially every judge in the Southern District of Texas.2 The new

standard that Objectors seek to establish, which apparently requires the parties to put on evidence

of their respective positions, to show a bona fide dispute, and to demonstrate that FLSA plaintiffs

receive 100 cents on the dollar, is not and cannot be the law. It is not even supported by the very

case Objectors rely on so heavily for their position, Quintanilla v. A & R Demolition Inc., 2008

WL 9410399 (S.D. Tex. May 7, 2008). As Spitzer’s written response demonstrates, the record in

Quintanilla was nearly identical to the record before this Court. See Dkt. 59 at pp. 11-12

(comparing the record in this case to the record in Quintanilla). The settlement was fair and

reasonable, and the Court was correct to make that determination and enter the Final Judgment.

       Defendant Spitzer Industries, Inc. respectfully requests that the Court deny the Objectors’

Motion for Relief from Judgment and Objection to Approval of Settlement Agreement.


2
       As both Plaintiffs and Spitzer pointed out, there was not even a need for the Court to scrutinize the
       settlement at all based on binding 5th Circuit precedent. See Bodle v. TXL Mortg. Corp., 788 F.3d 159,
       164–65 (5th Cir. 2015) (authorizing private settlements, without court approval, of bona fide FLSA
       disputes over hours worked or compensation owed).


                                                     3
     Case 4:17-cv-02092 Document 69 Filed in TXSD on 11/01/18 Page 4 of 5



Defendant further requests that the Court maintain the Final Judgment dismissing this case with

prejudice.

Dated: November 1, 2018                        Respectfully submitted,

                                               By: /s/ J. Michael Rose
                                                   J. MICHAEL ROSE
                                                   State Bar No.: 24041819
                                                   Southern District No.: 36797
                                                   LOCKE LORD LLP
                                                   600 Travis Street, Suite 2800
                                                   Houston, Texas 77002
                                                   713-226-1684 (Telephone)
                                                   713-229-2626 (Facsimile)
                                                   mrose@lockelord.com

                                                    ATTORNEY-IN-CHARGE FOR
                                                    DEFENDANT SPITZER
                                                    INDUSTRIES, INC.

OF COUNSEL:

JEFFREY M. MCPHAUL
Southern District of Texas No. 1129775
Texas State Bar No. 24069018
KRISTIN N. VOLENTINE
Southern District of Texas No. 3005043
State Bar No. 24102612
LOCKE LORD LLP
600 Travis, Suite 2800
Houston, Texas 77002
(713) 226-1312 (Telephone)
(713) 223-2629 (Facsimile)




                                              4
     Case 4:17-cv-02092 Document 69 Filed in TXSD on 11/01/18 Page 5 of 5



                             CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on this 1st day of November 2018, a true and
correct copy of the above and foregoing instrument was served upon all counsel of record
referenced below via the Court’s ECF System:


      Michael A. Josephson
      Andrew W. Dunlap
      Lindsay R. Itkin
      Jessica M. Bresler
      JOSEPHSON DUNLAP LAW FIRM
      11 Greenway Plaza, Suite 3050
      Houston, Texas 77046
      Tel: (713) 352-1100
      Fax: (713) 352-3300
      mjosephson@mybackwages.com
      adunlap@mybackwages.com
      litkin@mybackwages.com
      jbresler@mybackwages.com

      and

      Richard J. (Rex) Burch
      BRUCKNER BURCH, P.L.L.C.
      8 Greenway Plaza, Suite 1500
      Houston, Texas 77046
      Tel: (713) 877-8788
      Fax: (713) 877-8065
      rburch@brucknerburch.com

      Ken Ward
      9639 Hillcroft, #864
      Houston, Texas 77096
      Tel: (281) 236-3173
      Fax: (713) 485-6314
      kenwardattorney@gmail.com


                                            /s/ Kristin N. Volentine
                                            Kristin N. Volentine




                                           5
